The writs of error in these cases bring for review the same judgment which was attacked in the habeas corpus proceedings in the case of State, ex rel. Maudlin, et al., v. Dan Hardie, Sheriff, in which opinion was filed at this term of the Court,114 Fla. 374, 154 So.2d 183.
The record has been examined and considered with the result that we find reflected therein no reversible error except that judgment appears by that other record lodged in this Court to have been entered against these convicted accessories after the principal in the substantive offense had pleaded guilty as principal, but before judgment had been pronounced against her. See State, ex rel. Maudlin, et al., v. Hardie, supra, and authority there cited.
For the reasons stated in State, ex rel. Maudlin v. Hardie,supra, the judgments entered in these cases are reversed *Page 377 
and the causes are remanded for the entry of proper judgments after the entry of judgment against the principal in the commission of the offense of which these defendants were charged and convicted of being accessories before the fact.
It is so ordered.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, ELLIS and TERRELL, J. J., concur.